ORDER
PER CURIAM:
Jaron A. Bradley appeals his convictions for first-degree assault and armed criminal action. Bradley argues that the trial court lacked sufficient evidence to convict him of either crime, because the evidence failed to establish beyond a reasonable doubt that he was the individual who fired multiple gunshots at' a police officer. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).